DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 52, 53, 58, 60, 62-64 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TONTHAT (FR 2662689).
Tonthat teaches a method of producing a glass briquette comprising mixing reclaimed glass with a binder material to create a mixture (trans. page 4); and subsequently compressing said mixture in a chamber to form a briquette having the shape of the interior of the chamber (trans. page 5); wherein the reclaimed glass comprises glass fines of a size of smaller than 1 mm (trans. page 4) which falls into the claimed range of smaller than 10mm. Tonthat teaches that the mixing and compressing steps are performed at a temperature of 20 to 100 °C (trans. page 6) which falls into the claimed range of a temperature below the melting point of the glass fines, such that the glass fines remain present as discrete, solid particulate material contained with the binder of the mixture in the formed briquette (trans. page 5).
Regarding claim 53, figure 5 shows the chamber of step b) is formed from a pair of opposing cavities (21a, 21b).
Regarding claim 58, Tonthat teaches the binder material comprises sodium silicate (trans. page 4).  
Regarding claim 60, Tonthat teaches the step c) crushing reclaimed glass to provide glass fines of a size of smaller than 10mm; wherein step c) is performed prior to step a) (trans. page 6).  
Regarding claim 62, Tonthat teaches the mixture comprises from 2-10% by weight of binder material (trans. page 4) which incorporates the claimed range of from 2-5%.  
Regarding claim 63, Tonthat teaches that the mixing and compressing steps are performed at a temperature of 20 to 100 °C (trans. page 6) which falls into the claimed range of below 500°C.  
Regarding claim 64, Tonthat teaches the step e) transferring the briquette formed in step b) to an oven for drying (trans. page 7).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 54, 55, 74, 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over TONTHAT (FR 2662689) in view of AL HAMDEN et al. (WO 2011/092296).
Tonthat teaches a method of producing a glass briquette. Figure 5 shows the chamber of the compressing step b) is formed from a pair of opposing cavities (21a, 21b).
Al Hamden teaches a method of producing a glass agglomerate. Al Hamden teaches mixing reclaimed glass with a binder material to create a mixture (translation para. 0030); and subsequently compressing said mixture in a chamber to form an agglomerate having the shape of the interior of the chamber (trans. para. 0030); wherein the reclaimed glass comprises glass fines of a size of less than 3 mm (trans. para. 0022) which falls into the claimed range of smaller than 10mm and the steps a) and b) are performed without heat (trans. para. 0009) which would be a temperature below the melting point of the glass fines.
Al Hamden teaches using a press comprising a pair of counter-rotating rollers, and wherein one of said pair of opposing cavities is provided as a pocket on the outer circumference of each roller (trans. para. 0015). Al Hamden teaches each roller comprises a plurality of pockets (trans. para. 0015).  
It would have been obvious to one of ordinary skill in the art to modify the method of Tonthat to include the rollers of Al Hamden because Tonthat teaches that different means of press compacting can be used to form the briquette (trans. page 5).
Regarding claim 74, Tonthat teaches a method of producing a glass briquette comprising mixing reclaimed glass with a binder material to create a mixture (trans. page 4); and subsequently compressing said mixture in a chamber to form a briquette having the shape of the interior of the chamber (trans. page 5); wherein the reclaimed glass comprises glass fines of a size of smaller than 1 mm (trans. page 4) which falls into the claimed range of smaller than 10mm. Tonthat teaches that the mixing and compressing steps are performed at a temperature of 20 to 100 °C (trans. page 6) which falls into the claimed range of a temperature below the melting point of the glass fines, such that the glass fines remain present as discrete, solid particulate material contained with the binder of the mixture in the formed briquette (trans. page 5).
Al Hamden teaches mixing reclaimed glass (trans. para. 0057) comprising glass fines of a size of less than 3 mm (trans. para. 0022), which falls into the claimed range of smaller than 10mm, with silicon dioxide (trans. para. 0046), sodium carbonate (trans. para. 0044) and calcium oxide (trans. para. 0045); and mixing the product with a binder material to create a mixture (trans. para. 0058); and subsequently compressing said mixture in a chamber (trans. para. 0099).
It would have been obvious to one of ordinary skill in the art to combine the fines of Tonthat with silicon dioxide, sodium carbonate and calcium oxide as taught by Al Hamden because Al Hamden teaches that they are glass raw material (trans. para. 0042).
Regarding claim 75, Tonthat teaches that the mixing and compressing steps are performed at a temperature of 20 to 100 °C (trans. page 6) which includes ambient temperature. Tonthat teaches transferring the briquette formed in step b) to an oven for drying (trans. page 7).


 Claim(s) 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over TONTHAT (FR 2662689) in view of CUYPERS et al. (US 2013/0165553).
Tonthat teaches a method of producing a glass briquette. 
Cuypers teaches a method of producing a compacted body. Cuypers teaches binder material is sprayed onto reclaimed glass in a mixing step (para. 0007). It would have been obvious to one of ordinary skill in the art to spray the binder of Tonthat into the reclaimed glass because Tonthat teaches that the glass and binder is combined by any appropriate means (trans. page 4).

  Claim(s) 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over TONTHAT (FR 2662689) in view of BRUNK (US 2017/0217837).
Tonthat teaches a method of producing a glass briquette. 
Brunk teaches a method of melting glass material. Brunk teaches using lignosulfonate as a binder material (para. 0024). It would have been obvious to try lignosulfonate as a binder material in the method of Tonthat because Tonthat teaches that the binder is chosen from those whose presence is acceptable, profitable, and beneficial (trans. page 4) and Brunk teaches that lignosulfonate is a suitable binder material (para. 0024).

Claim(s) 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over TONTHAT (FR 2662689) in view of MEYER et al. (US 2008/0213591).
Tonthat teaches a method of producing a glass briquette. 
Meyer teaches a method of producing glass granules. Meyer teaches mixing in a ploughshare mixer (para. 0133). It would have been obvious to one ordinary skill in the to modify the method of Tonthat to use a ploughshare mixer as taught by Meyer because Tonthat teaches that various rotating mixing apparatuses can be used (trans. page 6).

Claim(s) 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over TONTHAT (FR 2662689).
Tonthat teaches a method of producing a glass briquette comprising mixing reclaimed glass with a binder material to create a mixture (trans. page 4); and subsequently compressing said mixture in a chamber to form a briquette having the shape of the interior of the chamber (trans. page 5); wherein the reclaimed glass comprises glass fines of a size of smaller than 1 mm (trans. page 4) which falls into the claimed range of smaller than 10mm. Tonthat teaches that the mixing and compressing steps are performed at a temperature of 20 to 100 °C (trans. page 6) which falls into the claimed range of a temperature below the melting point of the glass fines, such that the glass fines remain present as discrete, solid particulate material contained with the binder of the mixture in the formed briquette (trans. page 5). It would have been obvious to one of ordinary skill in the art to clean the briquette of any loose material to reduce the chance of contamination to the briquette during melting.

Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered but they are not persuasive. The independent claims 32 and 74 have now been rejected in view of Tonthat.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741